Citation Nr: 0708052	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a change in vocational rehabilitation training 
program under the provisions of Chapter 31 of Title 38 of the 
United States Code.  


REPRESENTATION

Veteran represented by:  Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION
 
The veteran, who is the appellant, served on active duty from 
August 11, 1977, to August 24, 1977, and from May 1978 to 
April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of adverse determinations of July 1997 and 
September 1997 of the Department of Veterans Affairs (VA) 
vocational rehabilitation counseling office at the Los 
Angeles, California Regional Office (RO).  

In a decision in September 2001, the Board denied the 
veteran's claim to change his vocational rehabilitation 
training program to a pharmacy.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order, dated in February 
2003, the Court granted a Joint Motion to Remand of the 
parties, the VA Secretary and the appellant, vacated the 
Board's decision, and remanded the case back to the Board for 
readjudication consistent with the Motion.  

In November 2003, the Board remanded the case to the RO for 
additional procedural development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, in a rating decision in 
June 2005, the RO terminated the veteran's award of a total 
disability rating based on compensation due to individual 
unemployability.  In June 2006, the veteran expressed his 
notice of disagreement with the decision, and the RO in 
January 2007 issued a statement of the case.  As there is no 
record that a substantive appeal has been filed, the issue is 
not before the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.    




REMAND

The veteran requested a change in program to pharmacy, 
despite such vocational goal having been deemed infeasible 
due to his service-connected disabilities.  Nevertheless, on 
his own between September 1998 and May 2002, the veteran 
obtained a degree in pharmacy (Doctor of Pharmacy).  Copies 
of his school transcript, diploma in pharmacy, and pharmacist 
license have been associated with the record.  

In November 2005, the veteran was informed that the 
Vocational Rehabilitation and Employment Officer at the RO 
needed to meet with him in order to consider the proposed 
change in his vocational rehabilitation plan. 

In a letter dated in February 2006, the veteran indicated his 
willingness to meet with VA on this matter.  In other 
correspondence, the veteran referred to the meeting as having 
taken place in March 2006.  The present record does not 
include the veteran's vocational rehabilitation folder or a 
supplemental statement of the case on the remaining 
questions, if any, in this appeal. 

Accordingly, the case is REMANDED for the following action:

1. If the request for change of program 
has not been resolved, issue a 
supplemental statement of the case, 
addressing any determination made by the 
Vocational Rehabilitation and Employment 
Officer, resulting from the meeting in 
March 2006 and any subsequent 
determination on the request for change in 
the vocational rehabilitation training 
program.    

2. Associate the veteran's vocational 
rehabilitation folder with the claims file 
and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


